Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tannu et al., “Not All Qubits Are Created Equal”, ARCHITECTURAL SUPPORT FOR PROGRAMMING LANGUAGES AND OPERATING SYSTEMS, vol. 1805. No. v1, 25 May 2018.

With regards to claim 1. Tannu teaches a method comprising: 
executing a calibration operation on a set of qubits (see Tannu page 2 second and third paragraphs; analyzing qubits for 52 hours and as shown in Tannu figure 2(a), items success probability for each link and see pages 6 and 7, Section IV. Design Methodology for determining qubit reliability), in a first iteration, to produce a set of parameters (see Tannu page 2; (Variation-Aware Qubit Movement) VQM and further details on pages 7 and 8, Section IV. Design Methodology, Section V. Variation-Aware Qubit Movement), different subsets of the set of parameters corresponding to different qubits of the set of qubits (as shown in Tannu figure 2(b), items the combination of 3 Qubits as Possible Mappings; figure 2(b) shows the Possible Mappings that each match to the success probability links from figure 2(a)); and 
omitting, in forming a quantum gate using a selected subset of the set of qubits, a specific qubit of the set of qubits, responsive to a parameter in a corresponding specific subset of parameters failing to satisfy a threshold parameter value (as shown in Tannu figure 2(b), item A, E, D, C Mapping being selected over A, B, C due to qubit allowing highest success rate, see Tannu page 2, second column, starting with second full paragraph, mapping with highest probability for success and further details on pages 7 and 8, Section IV. Design Methodology, Section V. Variation-Aware Qubit Movement).

    PNG
    media_image1.png
    192
    710
    media_image1.png
    Greyscale


With regards to claim 2. Tannu discloses the method of claim 1, and Tannu also teaches further comprising: 
executing the calibration operation on the set of qubits, in a second iteration, to produce a new set of parameters, a new subset of the new set of parameters corresponding to a first qubit of the selected subset of qubits (as shown in Tannu figure 2(c), items the combination of 3 Qubits as Possible Mappings; figure 2(c) shows the Possible Mappings that each match to the success probability links from figure 2(a) and see page 9 section VI Variation Aware Allocation); 
deselecting, responsive to a new parameter of the new subset failing to meet an acceptability criterion, the first qubit from the selected subset of qubits, to form a second selected subset of qubits (as shown in Tannu figure 2(c), items 3 qubit path D, E, A Mapping being selected over other paths due to strongest qubit and links , see Tannu page 2, second column, starting with second full paragraph, mapping with highest overall system reliability and see page 9 section VI Variation Aware Allocation); and 
forming the quantum gate using a qubit from the second selected subset of qubits (as shown in Tannu figure 2(c), items 3 qubit path D, E, A Mapping being selected).

With regards to claim 3. Tannu discloses the method of claim 1, and Tannu also teaches the executing the calibration operation further comprising: 
executing a pre-determined operation on the specific qubit (see Tannu section III Analyzing Variation in IBM-Q20 starting on page 5).

With regards to claim 4. Tannu discloses the method of claim 3, and Tannu also teaches the executing the calibration operation further comprising: 
comparing an output of the pre-determined operation to an expected output (see Tannu section III Analyzing Variation in IBM-Q20 starting on page 5).

With regards to claim 5. Tannu discloses the method of claim 1, and Tannu also teaches further comprising: 
transforming a quantum algorithm into a set of quantum gates, each quantum gate of the set of quantum gates formed using at least one member qubit from the selected subset of the set of qubits (as shown in figures 2(a) and 2(b); the qubits A, E, D, C are selected as these have a higher probably of success).

With regards to claim 6. Tannu discloses the method of claim 5, and Tannu also teaches further comprising: 
determining a first quantum gate is formed from at least a first member qubit from the selected subset of the set of qubits (as shown in Tannu figures 2(a) and 2(b); item A, E, D, C is selected); and 
comparing the parameter of a corresponding first subset of parameters to an acceptability criterion (figure 2(b) shows the probability of success is higher with this path).

With regards to claim 7. Tannu discloses the method of claim 6, and Tannu also teaches wherein the acceptability criterion is a measurement error of at most four percent (see Tannu section III Analyzing Variation in IBM-Q20 starting on page 5).

With regards to claim 8. Tannu discloses the method of claim 6, and Tannu also teaches wherein the acceptability criterion is a coherence time of at least 50 microseconds (see Tannu section III Analyzing Variation in IBM-Q20 starting on page 5).

With regards to claim 9. Tannu teaches a computer usable program product comprising a computer-readable storage device (see Tannu page 6 section A. Evaluation Infrastructure), and program instructions stored on the storage device (see Tannu page 6 section A. Evaluation Infrastructure), the stored program instructions when executed by a processor performing operations (see Tannu page 6 section A. Evaluation Infrastructure), the operations comprising: 
executing a calibration operation on a set of qubits (see Tannu page 2 second and third paragraphs; analyzing qubits for 52 hours and as shown in Tannu figure 2(a), items success probability for each link and see pages 6 and 7, Section IV. Design Methodology for determining qubit reliability), in a first iteration, to produce a set of parameters (see Tannu page 2; (Variation-Aware Qubit Movement) VQM and further details on pages 7 and 8, Section IV. Design Methodology, Section V. Variation-Aware Qubit Movement), different subsets of the set of parameters corresponding to different qubits of the set of qubits (as shown in Tannu figure 2(b), items the combination of 3 Qubits as Possible Mappings; figure 2(b) shows the Possible Mappings that each match to the success probability links from figure 2(a)); and 
omitting, in forming a quantum gate using a selected subset of the set of qubits, a specific qubit of the set of qubits, responsive to a parameter in a corresponding specific subset of parameters failing to satisfy a threshold parameter value (as shown in Tannu figure 2(b), item A, E, D, C Mapping being selected over A, B, C due to qubit allowing highest success rate, see Tannu page 2, second column, starting with second full paragraph, mapping with highest probability for success and further details on pages 7 and 8, Section IV. Design Methodology, Section V. Variation-Aware Qubit Movement).

With regards to claim 12. Tannu discloses the computer usable program product of claim 9, and Tannu also teaches the operations further comprising: 
executing the calibration operation on the set of qubits, in a second iteration, to produce a new set of parameters, a new subset of the new set of parameters corresponding to a first qubit of the selected subset of qubits (as shown in Tannu figure 2(c), items the combination of 3 Qubits as Possible Mappings; figure 2(c) shows the Possible Mappings that each match to the success probability links from figure 2(a) and see page 9 section VI Variation Aware Allocation); 
deselecting, responsive to a new parameter of the new subset failing to meet an acceptability criterion, the first qubit from the selected subset of qubits, to form a second selected subset of qubits (as shown in Tannu figure 2(c), items 3 qubit path D, E, A Mapping being selected over other paths due to strongest qubit and links , see Tannu page 2, second column, starting with second full paragraph, mapping with highest overall system reliability and see page 9 section VI Variation Aware Allocation); and 
forming the quantum gate using a qubit from the second selected subset of qubits (as shown in Tannu figure 2(c), items 3 qubit path D, E, A Mapping being selected).

With regards to claim 13. Tannu discloses the computer usable program product of claim 9 and Tannu also teaches, the executing the calibration operation further comprising: 
program instructions to execute a pre-determined operation on the first qubit (see Tannu section III Analyzing Variation in IBM-Q20 starting on page 5).

With regards to claim 14. Tannu discloses the computer usable program product of claim 13, and Tannu also teaches the executing the calibration operation further comprising: 
comparing an output of the pre-determined operation to an expected output (see Tannu section III Analyzing Variation in IBM-Q20 starting on page 5).

With regards to claim 15. Tannu discloses the computer usable program product of claim 9 and Tannu also teaches, the operations further comprising: 
transforming a quantum algorithm into a set of quantum gates, each quantum gate of the set of quantum gates formed using at least one member qubit from the selected subset of the set of qubits (as shown in figures 2(a) and 2(b); the qubits A, E, D, C are selected as these have a higher probably of success).

With regards to claim 16. Tannu discloses the computer usable program product of claim 15 and Tannu also teaches, the operations further comprising: 
determining a first quantum gate is formed from at least a first member qubit from the selected subset of the set of qubits (as shown in Tannu figures 2(a) and 2(b); item A, E, D, C is selected); and 
comparing the parameter of a corresponding first subset of parameters to an acceptability criterion (figure 2(b) shows the probability of success is higher with this path).

With regards to claim 17. Tannu discloses the computer usable program product of claim 16, and Tannu also teaches wherein the acceptability criterion is a measurement error of at most four percent (see Tannu section III Analyzing Variation in IBM-Q20 starting on page 5).

With regards to claim 18. Tannu discloses the computer usable program product of claim 16, and Tannu also teaches wherein the acceptability criterion is a coherence time of at least 50 microseconds (see Tannu section III Analyzing Variation in IBM-Q20 starting on page 5).

With regards to claim 19. Tannu teaches a computer system comprising a processor (see Tannu page 6 section A. Evaluation Infrastructure), a computer-readable memory (see Tannu page 6 section A. Evaluation Infrastructure), and a computer-readable storage device (see Tannu page 6 section A. Evaluation Infrastructure), and program instructions stored on the storage device for execution by the processor via the memory (see Tannu page 6 section A. Evaluation Infrastructure), the stored program instructions comprising: 
program instructions to execute a calibration operation on a set of qubits (see Tannu page 2 second and third paragraphs; analyzing qubits for 52 hours and as shown in Tannu figure 2(a), items success probability for each link and see pages 6 and 7, Section IV. Design Methodology for determining qubit reliability), in a first iteration, to produce a set of parameters (see Tannu page 2; (Variation-Aware Qubit Movement) VQM and further details on pages 7 and 8, Section IV. Design Methodology, Section V. Variation-Aware Qubit Movement), different subsets of the set of parameters corresponding to different qubits of the set of qubits (as shown in Tannu figure 2(b), items the combination of 3 Qubits as Possible Mappings; figure 2(b) shows the Possible Mappings that each match to the success probability links from figure 2(a)); and 
program instructions to omit, in forming a quantum gate using a selected subset of the set of qubits, a specific qubit of the set of qubits, responsive to a parameter in a corresponding specific subset of parameters failing to satisfy a threshold parameter value (as shown in Tannu figure 2(b), item A, E, D, C Mapping being selected over A, B, C due to qubit allowing highest success rate, see Tannu page 2, second column, starting with second full paragraph, mapping with highest probability for success and further details on pages 7 and 8, Section IV. Design Methodology, Section V. Variation-Aware Qubit Movement).

With regards to claim 20. Tannu discloses the computer system of claim 19, and Tannu also teaches the stored program instructions further comprising: 
program instructions to execute the calibration operation on the set of qubits, in a second iteration, to produce a new set of parameters, a new subset of the new set of parameters corresponding to a first qubit of the selected subset of qubits (as shown in Tannu figure 2(c), items the combination of 3 Qubits as Possible Mappings; figure 2(c) shows the Possible Mappings that each match to the success probability links from figure 2(a) and see page 9 section VI Variation Aware Allocation); 
program instructions to deselect, responsive to a new parameter of the new subset failing to meet an acceptability criterion, the first qubit from the selected subset of qubits, to form a second selected subset of qubits (as shown in Tannu figure 2(c), items 3 qubit path D, E, A Mapping being selected over other paths due to strongest qubit and links , see Tannu page 2, second column, starting with second full paragraph, mapping with highest overall system reliability and see page 9 section VI Variation Aware Allocation); and 
program instructions to form the quantum gate using a qubit from the second selected subset of qubits (as shown in Tannu figure 2(c), items 3 qubit path D, E, A Mapping being selected).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tannu et al., “Not All Qubits Are Created Equal”, ARCHITECTURAL SUPPORT FOR PROGRAMMING LANGUAGES AND OPERATING SYSTEMS, vol. 1805. No. v1, 25 May 2018 as applied to claim 9 above, and further in view of Hogaboam U.S. Patent 11,374,594.

With regards to claim 10. Tannu discloses the computer usable program product of claim 9 but Tannu does not teach, wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system.
However Hogaboam does teach wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system (see Hogaboam col 6, lines 55 thru 64). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the undisclosed location where the Monte-Carlo simulator receives data and sends results for processing of Tannu with the server or workstation to send/receive data from the quantum controller of Hogaboam to couple the quantum system to a network with a database or file system for data storage (see Hogaboam col 6, lines 55 thru 64).

With regards to claim 11. Tannu discloses the computer usable program product of claim 9 but Tannu does not teach, wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system.
However Hogaboam does teach wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (see Hogaboam col 6, lines 55 thru 64). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the undisclosed location where the Monte-Carlo simulator receives data and sends results for processing of Tannu with the server or workstation to send/receive data from the quantum controller of Hogaboam to couple the quantum system to a network with a database or file system for data storage (see Hogaboam col 6, lines 55 thru 64).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bloom U.S. Pub 20180260732 – Calibration process for Quantum Computing
Aspuru-Guzik U.S. Pub 20160171368 – Calibration process for Quantum Computing

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844